tcmemo_1998_64 united_states tax_court reed smith shaw mcclay william j smith tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date william joseph smith pro_se michael a yost jr for respondent memorandum findings_of_fact and opinion whalen judge this is an action brought by the tax_matters_partner of the above-captioned partnership for readjustment of partnership items it involves a notice of final_partnership_administrative_adjustment notice of fpaa in which respondent disallowed a deduction of dollar_figure that was claimed on the partnership's return the amount of the deduction is the value of certain stock that the partnership allegedly contributed to a defined_benefit_plan for the benefit of one of its partners the sole issue for decision is whether the partnership is deemed to have paid the alleged contribution of stock to the defined_benefit_plan on the last day of as provided by sec_404 with the result that it is entitled to deduct the value of the stock on its return under sec_404 unless stated otherwise all section references are to the internal_revenue_code as in effect during the year in issue findings_of_fact some of the facts have been stipulated by the parties and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the instant petition was filed the principal_place_of_business of the partnership reed smith shaw mcclay was located in pittsburgh pennsylvania and the tax_matters_partner worked and resided there the partnership reported income and expenses on a calendar_year basis and used the cash_receipts_and_disbursements_method of accounting defined benefit pension_plan on date the partnership established a defined benefit pension_plan for one of its partners mr arland t stein who was the sole participant of the plan the plan was designated the rssm ats defined benefit pension_plan the plan it became effective on date and was amended on date the plan and the trust that formed a part thereof as described below constituted a qualified_pension plan within the meaning of sec_401 and the trust was tax-exempt under sec_501 the general administration of the plan and the responsibility for carrying out its provisions were placed in the hands of a committee the plan document provides that the committee is to be appointed by the partnership and shall consist of or include the individual named on the cover page of the plan viz mr stein the sole participant there is no evidence that the partnership appointed any other person to be a member of the committee the plan document designates the committee as the plan_administrator within the meaning of sec_3 of the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_835 accordingly the committee was responsible for the day-to-day administration of the plan such as engaging an actuary to specify the amount of contributions required to satisfy the minimum_funding_standard of sec_412 and the maximum contributions deductible under sec_404 the committee was also authorized to appoint one or more investment managers and was responsible for the determination of benefits due under the plan the plan document provides that its terms should be construed in accordance with the laws of the commonwealth of pennsylvania article vi of the plan document gives mr stein's wife mrs helen m stein the right to receive mr stein's benefits in the event of his death article viii section of the plan document sets forth a disclaimer of the partnership's liability to make contributions to the plan which states as follows although it is the intention of the firm ie the partnership that the plan shall be continued and that contributions hereunder shall be made as provided in sec_8_1 above the plan is entirely voluntary on the part of the firm and its continuance and the payment of contributions hereunder are not assumed as contractual obligations of the firm and the plan shall have no cause of action against the firm the firm does not guarantee or promise to pay or cause to be paid any of the benefits provided by the plan the firm specifically reserves the right in its sole and absolute discretion to modify suspend in whole or in part at any time or from time to time and for any period or periods of time or to discontinue at any time the contributions described in sec_8_1 hereof provided such act is not in derogation of any law or laws which at such time are applicable to legal and enforceable rights of this plan the fact that the firm becomes subject_to any_tax or penalty by having failed to make a contribution shall not give rights under or to this plan to require contributions trust agreement for the plan on date the managing partner of the partnership also established a_trust as part of the plan by executing the trust agreement for the rssm ats defined benefit pension_plan the trust agreement mr stein is designated therein as the sole trustee of the trust and he executed the trust agreement in that capacity the trust agreement provides that the trust is to be construed administered and enforced to the extent not preempted by applicable federal_law in accordance with the laws of the commonwealth of pennsylvania the trustee's powers included the power to retain purchase sell convey or transfer property and to vote either in person or by proxy any stocks bonds or other_securities held in the fund one of the powers given to the trustee under the trust agreement is the power to cause any investment in the fund to be registered in or transferred into the trustee's name or the name of a nominee or nominees or to retain any such investment unregistered or in form permitting transfer by delivery provided that the books_and_records of the trustee shall at all times show that all such investments are part of the fund in sec_8_1 article viii the trust agreement imposes the following record keeping and reporting requirements on the trustee the trustee shall keep a record of all his proceedings and acts with respect to the plan and shall keep all such books of account records and other data as may be reasonably necessary for the proper administration of the plan in compliance with the applicable laws the trustee or his agents shall furnish the company ie the partnership and each participant covered under the plan and each beneficiary who is receiving benefits under the plan and to every other person required_by_law to be so informed such information as may be required of the trustee by any applicable law or regulation within one hundred twenty days following the close of each fiscal_year of the fund or following the close of such other period as may be agreed upon between the trustee and the company and within ninety days or such other agreed upon period unless such period be waived after the removal or resignation of the trustee as provided for in section hereof the trustee shall file with the company a certified written report setting forth all investments receipts and disbursements and other transactions effected during such fiscal_year or other annual period or during the period from the close of the preceding fiscal_year or other preceding period to the date of such removal or resignation including a description of all securities and investment purchases and sales with the cost or net_proceeds of such purchases or sales and showing all cash securities and other_property held at the close of such fiscal_year or other period valued currently as provided in sec_9_1 and such other information as may be required of the trustee under any applicable law upon the expiration of ninety days from the date of filing such annual or other account the trustee shall to the extent permitted by law be released and discharged from any liability or accountability to anyone as respects the propriety of its acts or transactions the committee or company shall have the right to demand or be entitled to any further or different accounting by the trustee but no participant or beneficiary or any other person shall have the right to demand or be entitled to any accounting by the trustee other than those to which they may be entitled under the law nothing contained herein will be construed or interpreted to deny the trustee the right to have his account judicially determined the record of this case contains no books of account records or other data that were prepared by or on behalf of the trustee or maintained by the trustee as a record of his proceedings and acts with respect to the plan the trust agreement requires the trustee to make an annual valuation of the assets held on behalf of the plan and to report that value to the partnership and the committee in accordance with paragraph article viii quoted above the record of this case does not contain any such valuation of plan assets the steins' broadcort account mr stein and his wife opened a brokerage account with broadcort capital corp broadcort sometime in date the account was in the name of mr stein and his wife as joint_tenants with rights of survivorship steinberg lyman a new york brokerage firm acted as agents of broadcort and mr stein dealt with a vice president of steinberg lyman mr charles tessarini and his assistant ms janice murphy the steins received monthly statements of transactions in their account about to weeks after the close of each accounting_period the statement for the period beginning date and ending date reports that on date big_number shares of stock of saztec international inc saztec were sold for dollar_figure or dollar_figure per share and on date another shares of saztec stock were sold for dollar_figure or dollar_figure per share saztec was publicly traded on the nasdaq as of date big_number shares of saztec stock remained in the steins' account the statement also reports the purchase on date of big_number shares of texcel international inc texcel stock for dollar_figure or dollar_figure5 per share and it reports the purchase on date of shares of uts total resh corp uts for dollar_figure or dollar_figure per share alleged assignment of saztec stock to the plan on date mr stein executed a document entitled reimbursement and contribution agreement for the rssm ats defined benefit pension_plan the contribution agreement which provides as follows i arland t stein do hereby assign and trans- fer to reed smith shaw mcclay as of date two thousand shares of sactec sic international common the same being free and clear of any and all encumbrances in full and complete satisfaction of any and all obligations that i have under agreements to reimburse reed smith shaw mcclay for any amounts that reed smith shaw mcclay becomes liable whether directly or indirectly to contribute to any defined benefit pension_plan under which i am accruing benefits reed smith shaw mcclay does hereby accept the assignment of two thousand shares of sactec sic international common in complete satisfaction of arland t stein's obligations to make whole reed smith shaw mcclay for any and all amounts for which reed smith shaw mcclay may be obligated to contribute to any defined benefit pension_plan under which arland t stein is covered and is accruing benefits further reed smith shaw mcclay does hereby assign and transfer in full and complete satisfaction of any and all of its obligations and requirements whether arising directly or indirectly under either law or agreement to make contributions to the rssm ats defined benefit pension_plan such assignment and transfer is to be effective as of date and such contribution shall be the full contribution for the calendar_year ending date the trustee of the rssm ats defined benefit pension_plan has acknowledged receipt of such assignment and transfer of the shares of sactec sic international common by his signature affixed hereto arland t stein reed smith shaw mcclay and the trustee of the rssm ats defined benefit pension_plan agree and concur that the per share value of such sactec sic international common_stock on date was dollar_figure and that therefore the full value of all assignments and transfers herein described is equal to dollar_figure on the same date mrs helen stein ratified mr stein's alleged assignment and transfer to the partnership of big_number shares of saztec stock by executing a document entitled ratification and assignment ratification the ratification provides as follows i helen m stein do hereby release and ratify the assignment and transfer to reed smith shaw mcclay as of date of two thousand big_number shares of saztec international common and do hereby release and assign any residual right that may remain to me to reed smith shaw mcclay in fee and in accordance with the assignment and transfer of my husband arland t stein the value of big_number shares of saztec stock on date was dollar_figure or dollar_figure per share the value assigned to the stock by the contribution agreement the contribution agreement and ratification do not identify any specific shares of saztec stock such as by cusip number location or in any other manner as mentioned above the brokerage statement for the steins' broadcort account for the period ending date shows that there were big_number shares of saztec stock held in the stein's broadcort account on date and big_number shares in the account on date mr stein did not maintain an account with broadcort in his capacity as trustee of the trust mr stein maintained an account with drexel burnham lambert in his name as trustee of the trust the partnership did not have an account with broadcort mr stein did not send written instructions to broadcort or its agent steinberg lyman informing broadcort of the assignment of big_number of the big_number shares of saztec stock in the steins' personal account to the pension_trust or asking that a separate_account be established in the name of the trust and that big_number shares of saztec stock be transferred from the steins' personal account to that separate_account for the trust neither broadcort steinberg lyman nor any of their employees issued an acknowledgment or written confirmation to mr stein the partnership or the trust that big_number shares of saztec stock had been or would be transferred from the steins' personal account to the trust the steins' lawsuit for unauthorized trading three or four months after the execution of the contribution agreement the steins came to believe that steinberg lyman or broadcort or both were trading stocks in their broadcort account without their authorization in the steins filed a lawsuit in the u s district_court for the western district of pennsylvania against broadcort steinberg lyman mr tassinari ms janice murphy and others the complaint and amended complaint allege unauthorized trading breach of agency breach of implied contract breach of fiduciary duty fraud and deceit violation of the pennsylvania securities act and negligence the alleged unauthorized trading involved shares of stock of a company criticare systems inc for which steinberg lyman allegedly was the underwriter and market maker it did not involve shares of saztec stock the complaint and amended complaint allege that the following unauthorized trades involving the shares of criticare systems inc had taken place date trans number of shares price per share cost proceeds sale purchase purchase purchase sale big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure big_number big_number -- dollar_figure -- -- -- dollar_figure the steins brought the above suit in their individual capacities the trust was not a party to the suit and no mention is made therein of broadcort's or steinberg lyman's alleged failure to transfer the big_number shares of saztec stock to the trust before filing suit the steins entered into a standstill agreement with broadcort and or steinberg lyman which purportedly prohibited broadcort and its agents from selling the stocks in the steins' account the standstill agreement is not contained in the record of this case apparently the standstill agreement covered all of the stock in the steins' broadcort account including the big_number shares of saztec stock that mr stein had allegedly transferred to the trust there is no evidence that the trust was a party to this agreement the standstill agreement was backed by a letter_of_credit in the amount of dollar_figure that mr stein obtained on date from pittsburgh national bank the letter_of_credit was secured_by a mortgage on the steins' home the steins' litigation continued from until sometime in date broadcort sold all of the stock in the steins' personal account including big_number shares of saztec stock that were in the account at that time we note that this is big_number shares less than the number of saztec shares held in the account on date the record does not explain how or when the big_number shares were disposed of the big_number shares of saztec stock were sold for approximately dollar_figure a share broadcort retained all of the cash realized from the sale of stock in the steins' account in date mr and mrs stein agreed to settle their suit against steinberg lyman broadcort and others the terms of the settlement are confidential and are not contained in the record of this case when mr stein received the proceeds of the settlement he allegedly took a portion of the proceeds that he considered to be related to big_number shares of saztec stock the record does not state how much and placed that amount into an ira rollover account mr stein had created the ira rollover account in when the subject pension_plan terminated and all of the plan's assets were distributed into the ira rollover account the partnership's return position on its form_1065 u s partnership return of income for the partnership deducted total contributions to defined benefit plans on behalf of its partners in the amount of dollar_figure of that amount dollar_figure had allegedly been contributed to mr stein's defined_benefit_plan a contribution of dollar_figure made to the plan on date and the alleged contribution of big_number shares of saztec stock valued at dollar_figure described above respondent issued a timely notice of fpaa to the tax_matters_partner in the notice respondent adjusted the deduction claimed by the partnership for contributions to defined benefit pension plans from dollar_figure to dollar_figure thus respondent disallowed the partnership's deduction of dollar_figure the value of the shares of saztec stock which the partnership claimed to have contributed to the plan the notice describes this adjustment as follows the contribution of dollar_figure deemed to have been made to the reed smith shaw mcclay arland t stein defined benefit pension_plan no is disallowed because you have failed to establish that the contribution of big_number shares of saztec international common was paid into the plan within the meaning of sec_404 of the internal_revenue_code opinion the issue for decision is whether the partnership is entitled to deduct dollar_figure on its return pursuant to sec_404 for an alleged contribution of stock to a defined_benefit_plan established for one of its partners mr arland t stein respondent disallowed the deduction in the subject notice of fpaa and the tax_matters_partner bears the burden of proving that this adjustment to the partnership's return is wrong rule a all rule references are to the tax_court rules_of_practice and procedure under sec_404 contributions to a qualified_plan are deductible only in the taxable_year when paid see also sec_1_404_a_-1 sec_1_404_a_-3 income_tax regs however sec_404 provides that a payment is deemed to have been made on the last day of the preceding_taxable_year if it is made on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof in this case the partnership's return for the taxable_year was due on or before date see sec_1 e income_tax regs the return was filed at that time with no extensions accordingly in this case the tax_matters_partner must demonstrate that the partnership paid the big_number shares of saztec stock to the trust on or before date for purposes of sec_404 and the terms paid and payment mean that all taxpayers regardless of their method_of_accounting must pay cash or its equivalent within the statutory deadline in order to qualify for the sec_404 deduction see 429_us_569 in the don e williams co case the court explained the statutory items paid and payment coupled with the grace period and the legislative history's reference to paid and actually paid demonstrate that regardless of the method_of_accounting all taxpayers must pay out cash or its equivalent by the end of the grace period in order to qualify for the sec_404 deduction this accords also with the apparent policy behind the statutory provision namely that an objective outlay-of-assets test would insure the integrity of the employees' plan and insure the full advantage of any contribution which entitles the employer to a tax_benefit id pincite we have applied the objective outlay-of-assets test in a number of cases for example we have held that an employer's accrual on its books of its liability for a plan contribution does not constitute payment of the contribution for purposes of sec_404 see 63_tc_11 similarly we have held that there was no payment under sec_404 when an employer merely designated on its books and on the books of the plan that a portion of a certificate of deposit belonged to the plan see rollar homes inc v commissioner tcmemo_1987_166 an employer must irrevocably set_aside the contribution for the plan or remove the contribution from the employer's direct control in order to qualify for a deduction under sec_404 see gillis v commissioner supra pincite rollar homes inc v commissioner supra in gillis v commissioner supra pincite we stated congress has hedged deductions for deferred_compensation with a host of requirements which are designed to assure as a condition to deductibility that the funds are irrevocably set_aside for the employee-beneficiaries' benefit within prescribed periods of time otherwise the payments might never be made in cases of insolvency bankruptcy or other unforeseen conditions we have allowed a deduction under sec_404 where the employer presented credible_evidence that the contribution had been transferred to a_trust account for the plan see busch v commissioner tcmemo_1983_98 affd 728_f2d_945 7th cir at the outset we note that none of the shares of saztec stock that were owned by the steins on date when they executed the contribution agreement and ratification were ever transferred into the name of the partnership into the name of the trust or into mr stein's name as trustee of the trust in fact all of the stock in the steins' broadcort account including the saztec stock became subject_to the standstill agreement between the steins and broadcort and or steinberg lyman described above and in date were sold by broadcort broadcort then retained the proceeds from the sale of that stock including all of the saztec stock owned by the steins when their account was liquidated until date when broadcort disbursed part or all of the proceeds to mr stein in connection with its settlement of the steins' lawsuit notwithstanding the above the tax_matters_partner argues that the partnership contributed the stock to the plan prior to date and is entitled to deduct the value of the stock on its return the tax_matters_partner claims that the partnership obtained the stock from mr stein the sole participant of the plan and simultaneously contributed it back to mr stein in his capacity as trustee of the trust that formed a part of the plan the tax_matters_partner claims that the contribution took place on date when mr stein and the partnership executed the contribution agreement and mrs stein ratified the agreement as a preliminary matter we must dispose_of the tax matters partner's factual contention that the broker broadcort and its agent steinberg lyman failed to follow mr stein's instructions to transfer big_number shares of saztec stock from his personal account to a new account for the trust the tax_matters_partner makes this factual contention based upon mr stein's testimony at trial that after executing the contribution agreement mr stein orally instructed the broker to open a new account in the name of the trust and to put the shares that were the subject of this assignment in the separate_account the tax_matters_partner further claims that mr stein inquired of his broker and the broker's assistant and had several heated discussions with them about why the transfer had not been made the tax_matters_partner argues that the failure of the broker and or agent to follow mr stein's instructions was not only inconsistent with their relationship to mr stein but was fraudulent and probably bordered on being criminal in nature there is nothing in the record to corroborate mr stein's alleged instructions to his broker neither mr stein in his individual capacity or in his capacity as trustee of the trust nor the partnership issued a written notification or instructions to the broker neither mr stein nor the partnership ever sent the broker or its agent a writing to confirm any such oral instructions the record contains no confirmation from the broker or its agent regarding the alleged instructions similarly the record contains no statement from the broker or its agent on which the transfer is noted significantly the record contains no books_and_records of the trust on which the transfer is noted the record contains no valuation of plan assets on which the transfer is reflected there is no mention of this allegedly fraudulent or criminal conduct in the steins' lawsuit against the broker and its agent and the lawsuit was settled and no fraud or criminal conduct on the part of broadcort or its agent was ever established we note that broadcort and its agent sold big_number shares of saztec stock from the steins' account in date presumably on mr stein's instructions we are at a loss to understand why broadcort and its agent would follow mr stein's instructions to sell big_number shares of saztec stock from the steins' account but would not follow his instructions to put big_number shares into an account for the trust moreover if legal_title to the subject saztec stock had been transferred to the trust as the tax_matters_partner claims and if mr stein had notified his broker of that fact before a dispute arose between them we do not understand why mr stein would have entered into a standstill agreement covering all of the stock in his account including the trust's big_number shares of saztec and would have permitted the saztec stock to remain in his personal account in derogation of this instruction in sum we find nothing in the record to corroborate mr stein's testimony concerning the actions he allegedly took to complete the transfer of the big_number shares of saztec stock to the trust or to establish the tax matters partner's allegation that broadcort and its agent acted fraudulently or criminally of course we are not required to accept the self-serving testimony of an interested witness 87_tc_74 cf jones v commissioner tcmemo_1997_368 in this case we do not credit mr stein's testimony on this point the principal argument of the tax_matters_partner is that execution of the contribution agreement and ratification by themselves constituted an assignment by mr stein and his wife of all of their right title and interest in and to big_number shares of saztec to petitioner the tax_matters_partner further describes the contribution agreement as an immediate assignment of all of petitioner's right title and interest in those shares to the trustee of the subject defined_benefit_plan the tax_matters_partner notes that the big_number shares of saztec stock were held in street_name in the steins' account and argues that execution of the contribution agreement was the only act required to transfer ownership of the stock from mr and mrs stein to the partnership and from the partnership to the trust he further argues that after the contribution agreement was executed the saztec stock was placed irrevocably beyond mr stein's personal control and any_action by mr stein with respect to the stock would constitute criminal conduct thus according to the tax_matters_partner the partnership received legal_title of big_number shares of saztec stock from mr stein and made a timely contribution of the stock to mr stein's defined_benefit_plan accordingly the tax_matters_partner argues the partnership is entitled under sec_404 to deduct the value of the stock allegedly contributed to the trust the tax_matters_partner argues that this case is governed by the opinion of the u s court_of_appeals for the third circuit the court to which an appeal would lie in 205_f2d_64 3d cir revg 18_tc_832 in that case the court_of_appeals held that the taxpayer's contribution of a check to an employee's pension_trust was timely and that the taxpayer was entitled to deduct the amount of the check according to the court the check and a transmittal letter signed by the three members of the pension committee were left with the taxpayer's treasurer who was also a member of the pension committee on february the day before the contribution was due viz march by letter on monday march the trustee acknowledged receipt of the check and letter from the pension committee this court had sustained the commissioner's determination that the contribution was untimely because it found no evidence to show that delivery of the check to the trustee occurred on or prior to the expiration of the statutory period on date dick bros inc v commissioner t c pincite the court_of_appeals reversed this court and held that proof that the letter and check were given to dick on the fifty-ninth day when there remained ample time for the check to be delivered to the trustee either personally or in the ordinary course of the mails within the sixty day limit gave rise to a presumption that they were so delivered since there is no evidence in the record in the slightest degree inconsistent with this presumption it must stand and the taxpayer is entitled to the deduction dick bros inc v commissioner f 2d pincite thus the court_of_appeals utilized a presumption 'that every man in his private and official character does his duty until the contrary is proved' id quoting bank of the united_states v dandridge u s wheat the court_of_appeals also found that the employer delivered the check to the pension committee and the latter gave it to dick 'for delivery' to the trustee id pincite in view of the fact that the committee was part of the 'package' of the trust the court held that delivery of the pension fund check to the pension committee constituted delivery to the trust id thus the tax_matters_partner argues in the instant case that delivery of the contribution agreement and ratification to mr stein the trustee of the trust had the same effect as delivery of the check in dick bros inc v commissioner supra according to the tax_matters_partner the execution and delivery of the contribution agreement and ratification transferred legal_title to the underlying stock from petitioners to the partnership and back to mr stein as trustee of the trust we agree with the premise of the argument made by the tax_matters_partner that the partnership must have received and must have transferred legal_title to the saztec stock to the trust otherwise if legal_title to the underlying stock was not transferred to the trust it would be difficult to find that the trust had received anything and that there had been an outlay of cash or other_property as necessary in order to qualify for the sec_404 deduction see don e williams co v commissioner u s pincite we disagree with the tax_matters_partner that the contribution agreement and ratification effect the transfer of legal_title to the saztec stock to the partnership and then to the trust first as we read it the contribution agreement is not an unconditional assignment and transfer of the underlying stock under its terms it operates only to the extent that the partnership is obligated to make contributions to the plan and mr stein is obligated to reimburse the partnership for those contributions however as quoted above section of the plan document states that the plan is entirely voluntary on the part of the partnership and further states that its continuance and the payment of contributions hereunder are not assumed as contractual obligations of the firm partnership and the plan shall have no cause of action against the firm we note that the partnership may be subject_to excise_tax under sec_4971 if there is an accumulated_funding_deficiency for a plan_year computed as of the end of the plan_year sec_412 sec_4971 however the disclaimer further states that the fact that the firm becomes subject_to any_tax or penalty by having failed to make a contribution shall not give rights under or to this plan to require contributions in light of this disclaimer by the partnership of any obligation to make a contribution to the plan we have difficulty reading the contribution agreement as an unconditional assignment and transfer of the underlying saztec stock from the partnership to the trust moreover the contribution agreement states that mr stein transferred the saztec stock to the partnership in satisfaction of his obligation to reimburse the partnership for amounts that the partnership becomes liable to contribute however we find nothing in the plan document or trust agreement that imposes such an obligation on mr stein the tax_matters_partner does not explain and it is not readily apparent to the court the legal basis for mr stein's obligation to reimburse the partner- ship for its contributions to the plan accordingly we have difficulty reading the contribution agreement as an unconditional transfer of the underlying stock from mr stein to the partnership second it is often noted that the nature of a property right is determined under state law and the treatment of the transfer of such a property right for federal tax purposes is determined under federal_law 403_us_190 309_us_78 287_us_103 109_f3d_231 5th cir revg and remanding 102_tc_760 96_tc_749 it is virtually hornbook law that state law determines the legal interests and rights created by a_trust instrument while federal_law determines the federal tax consequences of those interests and rights revd and remanded on other grounds 990_f2d_578 10th cir the tax_matters_partner has not shown that the partnership transferred legal_title to big_number shares of saztec stock under pennsylvania law prior to date section of the pennsylvania commercial code provides that on the delivery of a security the purchaser acquires the rights in the security which his transferor had or had actual authority to convey pa cons stat ann sec a west section of the pennsylvania commercial code prescribes when delivery of a security to a purchaser is deemed to occur see pa cons stat ann sec west see also wagner v hart chem co a 2d pa super ct alloc denied a 2d pa as applied to the taxable_year in issue section a of the pennsylvania commercial code provides delivery to a purchaser occurs when he or a person designated by him acquires possession of a security his broker acquires possession of a security specially indorsed to or issued in the name of the purchaser his broker sends him confirmation of the purchase and also by book entry or otherwise identifies a specific security in the possession of the broker as belonging to the purchaser with respect to an identified security to be delivered while still in the possession of a third person when that person acknowledges that he holds for the purchaser or appropriate entries on the books of a clearing corporation are made under section relating to transfer or pledge within a central depository system for purposes of section a of the pennsylvania commercial code the term possession means physical possession of the security wagner v hart chem co supra pincite in this case the tax_matters_partner has not shown that delivery of the saztec stock was made to the trust under section a of the pennsylvania commercial code between date when the contribution agreement was executed and date when the partnership filed its income_tax return as discussed above the saztec stock remained in the steins' personal account until thus neither the trust nor mr stein acting as trustee obtained physical possession of the stock furthermore there is no evidence that the trust or mr stein acting as trustee designated broadcort or its agent steinberg lyman to acquire possession of the saztec stock on the trust's behalf and there is no evidence that broadcort or its agent recognized any interest of the trust in the saztec stock thus we cannot find delivery to the trust under section a of the pennsylvania commercial code similarly there is no evidence that the saztec stock was specially endorsed to or issued in the name of the trust thus we cannot find delivery to the trust under section a of the pennsylvania commercial code furthermore neither broadcort nor its agent sent a confirmation that it was holding the stock on behalf of the trust thus we cannot find delivery to the trust under section a of the pennsylvania commercial code finally neither section or of the pennsylvania commercial code is applicable to the facts of this case the tax_matters_partner has not established that the partnership paid big_number shares of saztec stock to the trust on or before date in light of the foregoing decision will be entered for respondent
